Citation Nr: 1720945	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-01 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Claims other than those listed above were also developed for appellate review and subsequently granted by RO adjudication in March 2014.

In an October 2014 Board decision, the issue of entitlement to service connection for a left rib disability was denied.  In the October 2014 Board decision, the issues of entitlement to service connection for a sinus disability, a left shoulder disability, a back disability, and a headache disability were remanded to the Agency of Original Jurisdiction (AOJ) for further development.

This appeal was processed using electronic records from the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a left shoulder disability, a back disability, and a headache disability are addressed in the REMAND portion of this decision and REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran had a sinus disorder prior to entering service and it did not permanently worsen beyond its natural progression during his active service.

2.  The Veteran's currently diagnosed sinus disorder is not attributable to service.



CONCLUSIONS OF LAW

1.  A sinus disorder clearly and unmistakably preexisted service and was not aggravated by service, and the presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 2014).

2.  A sinus disorder was not incurred in or aggravated by service, to include due to presumed inservice herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case. The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Combat Status

The Veteran served in combat during the Vietnam era and is in receipt of the Combat Infantryman Badge and the Purple Heart Medal.  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Legal Standards

The Veteran claims that he has a sinus disorder which is related to his military service, including his service in Vietnam and his presumed inservice herbicide exposure.

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that sinus disorders, including sinusitis, are not presumptive disorders as due to herbicide exposure.  Thus, the Board notes that although the Veteran served in the Republic of Vietnam while on active duty, presumptive service connection is not available under 38 C.F.R. § 3.309(e).  Accordingly, the matter of direct service connection must still be considered.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

Service connection may be granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R.
§ 3.303, 3.304, 3.306.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Charles v. Principi, 16. 370 (2002).

Relevant Evidence in this Case

The Veteran seeks service connection for a sinus disability.  He asserts that he had sinus problems prior to entering service.  He contends that his sinus and headaches work together and were aggravated during service.  He contends that his sinus condition was inflamed drastically from fighting battles in the high land jungles in Vietnam.  He further asserts that he constantly takes medication to help with his sinus condition.

The Veteran's service treatment records (STRs) show that on the December 1966 Report of Medical History, the Veteran reported that he had sinusitis.  However, the Veteran's entrance examination reported a normal sinus examination, with no sinus condition or defect noted.  The STRs reveal complaint and treatment for "sinus cong[estion]" in December 1968 and "chronic sinus problem, headache, watery eye" and "nasal congestion" in February 1969.  The January 1969 separation examination showed no abnormalities of the sinuses, as the examination was normal.

In an October 2014 remand, the Board conceded that a July 2012 VA examination was inadequate and remanded the issue of service connection for a sinus disability to the AOJ for another VA examination to determine the nature and etiology of any disability contemplated by the claim, to include a determination as to whether any such disability clearly and unmistakable existed prior to active service and whether any such disability was clearly and unmistakably aggravated by active service.

Subsequent to an October 2014 Board remand, the Veteran was afforded a VA examination in August 2015.  At that time, the Veteran reported that he had sinus problems for 40 years.  The Veteran reported he had never seen an ENT specialist for medical evaluation.  He reported he used Benadryl once a day and rarely used nasal saline.  He complained of daily rhinorrhea (mostly anterior, clear), intermittent nasal congestion, and daily sneezing attacks.  He denied epistaxis but reported that he felt his sense of smell was diminished.  He denied a history of nasal trauma or fracture.  He denied a history of asthma.  Additionally, he reported 4-5 frontal headaches per month which generally lasted 3-4 hours and were helped with Benadryl.  He reported that his last antibiotic for a sinus infection was 2 years prior.  At the time of examination, the Veteran was diagnosed with chronic maxillary sinusitis, allergic rhinitis, and a deviated nasal septum (non-traumatic).  The examiner noted that August 2015 endoscopy results revealed markedly enlarged right MT concha bullosa, mild edema of the middle meati without polyps or pus, laryngopharynx appears within normal limits without lesion.  The examiner further noted that a CT maxillofacial was scheduled for September 9, 2015 and the medical opinion would be completed at that time.

In October 2015, the same examiner provided an addendum opinion.  The examiner stated that it is less likely as not that the Veteran's allergic rhinitis, deviated nasal septum and chronic maxillary sinusitis were attributable to the Veteran's military service.  The examiner noted that the Veteran's induction physical of December 1966 indicated that the Veteran previously had been diagnosed with sinus trouble by Dr. Green; that it was likely that any allergic rhinitis preexisted service as well; and that the deviated nasal septum was non-traumatic according to the Veteran's history.  The examiner opined that evidence of record does not clearly show that the pre-existing disability did not undergo a worsening during the service or that any increase in disability was due to the natural progression of the disease.  The examiner further opined, however, careful review of the CT maxillofacial conducted on September 9, 2015 revealed several anatomic factors pertinent to the question.  The examiner opined that the deviated septum is structural and being non-traumatic, could not have worsened as a result of service.  The examiner opined that the mucosal thickening is limited only to the maxillary sinuses, suggesting that if it had worsened considerably, at least some of the other sinuses would have been affected.  The examiner further opined that the finding of "infundibulum of the ostiomeatal unit appears narrowed due to lateral bowing of the uncinated processes and prominent inferior extension of the anterior ethmoid air cells" is a developmental structural anomaly which can be contributing to nasal congestion and sinusitis and by its developmental nature, is not from the Veteran's service.  The examiner concluded that therefore, any worsening in the Veteran's nasal/sinus condition is the result of the natural disease progression.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In this case, the examiner who performed the August 2015 examination and also provided the updated medical opinion in October 2015 was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Lay evidence has also been received.  In a December 2009 statement, his wife stated that the Veteran had suffered from sinus problems since service and the Veteran had described being sprayed by herbicides.  In another December 2009 statement, J.J. indicated that the Veteran had experienced sinus problems since service.

The Board finds credible the lay evidence which describes the Veteran's post-service sinus problems.  Likewise, the Veteran is also credible in his report of sinus problems which occurred during service and post-service.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  In this case, and as noted on the Board's prior remand decision, a sinus disorder was not noted on the entrance examination.  Therefore, there is no evidence that at initial entry into active duty, there was any defect, infirmity, or disorder with regard the sinuses on objective examination.  The examination was negative.  Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court indicated that "a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  The Court held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.

Thereafter, the Federal Circuit explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The Federal Circuit held that contemporaneous evidence of treatment is not required to rebut the presumption of soundness.  In Harris the Federal Circuit found that all medically accepted evidence can be considered, including a recorded medical history.

As noted above, the Veteran admitted having had sinus problems prior to service.  In addition, the probative VA medical opinion evidence establishes that although a sinus disorder was found on entrance examination, the Veteran had a sinus disorder which preexisted service.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of the Veteran's own admission of a preservice history of medical problems during inservice clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The Board finds that the medical records/opinion and the Veteran's statements are competent evidence that a sinus disorder clearly and unmistakably preexisted service.  See Gahman v. West, 12 Vet. App. 406 (1999).

The Board finds that the probative evidence constitutes clear and unmistakable evidence that a sinus disorder existed prior to service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), has established that there are two steps to rebut the presumption of soundness at entry.  First, there must be clear and unmistakable evidence that a sinus disorder preexisted service.  Second, there must be clear and unmistakable evidence that the sinus disorder was not aggravated during service.  If both prongs are not met, the presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence demonstrating that the preexisting sinus disorder was not aggravated by service.  The STRs showed treatment for "sinus cong[estion]" in December 1968 and "chronic sinus problem, headache, watery eye" and "nasal congestion" in February 1969.  However, the January 1969 separation examination yielded normal findings.  Moreover, the probative VA medical opinion evidence addressed the Veteran's sinus disorder including the anatomy of his nasal structure.  The examiner concluded that any worsening in the Veteran's nasal/sinus condition was the result of the natural disease progression.  The Board notes that where there is evidence of the Veteran having been asymptomatic on entering service, and later developing symptoms of the pre-existing disorder, this does not constitute aggravation in the absence of evidence of an increase in the underlying disorder.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

The Board finds credible the Veteran's report of an increase in the disability level of his sinus disorder during service particularly due to the conditions of his service, but his opinion regarding whether this constituted "aggravation" is less probative than the VA opinion because this assessment is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board therefore finds that there was no aggravation of the preexisting sinus disorder.  Any increase in disability level was not beyond the natural progression.  Accordingly, because there is clear and unmistakable evidence that the sinus disorder preexisted service and clear and unmistakable evidence that it was not aggravated during service, the presumption of soundness is rebutted.  See Wagner.

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 of whether the Veteran's preexisting sinus disorder was aggravated in service, the Board finds that the most probative evidence, as noted, establishes that any worsening of the sinus disorder was not beyond its natural progression.  The Board relies on the evidence as outlined above to support this determination.  Further, since there is clear and unmistakable evidence that pre-existing sinus disorder issue was not aggravated during service for the purpose of rebutting the presumption of soundness (38 U.S.C.A. § 1111), it necessarily follows that such disorder was not, in fact, aggravated during service (38 U.S.C.A. § 1110).  The sinus disorder was not aggravated by service in order to rebut the presumption of soundness.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  The Board further finds that the currently diagnosed sinus disorder is not otherwise attributable to service.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sinus disability is denied.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

At the outset, the Board notes that the post-remand record contains an October 2015 supplemental statement of the case, but it only addressed the claimed sinus disability.  The AOJ did not address the other remaining issues which should be accomplished on remand, if the claims are not granted.

Further, a review of the Veteran's record reveals that the AOJ failed to obtain certain medical records identified by the Veteran as relevant to his claimed disabilities.  Specifically, the Veteran provided the AOJ with a signed release to obtain records from Dr. W.W.A., a private physician who has treated the Veteran for left shoulder and back pain.

Although the early pre-remand March 2014 supplemental statement of the case indicated that the AOJ had requested the records and received no response, the record contains no documentation of the AOJs efforts to obtain the records.  Thus, on remand, the AOJ should attempt to obtain any available medical records from Dr. W.W.A. relevant to the Veteran's claimed left shoulder and back disabilities.  (A new authorization to obtain these records will be necessary, as the previous release, dated in April 2012, has expired.)  If additional medical evidence is received relevant to these disabilities, a VA examiner should address the additional evidence.  In addition, the Board notes that prior medical assessments cited to the lack of medical documentation during service and/or post-service with regard to claimed disabilities.  However, in light of Reeves, a VA examiner should presume that the Veteran experienced low back and left shoulder problems during the claimed combat; also, there is supporting lay evidence from the Veteran, his family members, and J.J.  As such, the Board finds that the Veteran should be afforded a new examination.

With regard to claimed headaches, the Veteran was examined in August 2015 and the examiner opined that there was no separate headache disability apart from the current sinus disorder.  However, as noted, the Veteran was not provided a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's claimed disabilities.  In particular, all available records from Dr. W.W.A., in Blue Island, Illinois, should be obtained and associated with the claims file.  Any additional treatment records identified by the Veteran should also be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

To the extent that attempt to obtain any of these records is unsuccessful; the claims file should contain documentation of the attempts.  The Veteran and his representative must also be informed of the negative results and given an opportunity to secure the records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low back and left shoulder disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back and left shoulder disabilities had its clinical onset during service or is related to any in-service disease, event, or injury.  The Veteran's contentions that he had low back and left shoulder problems which began during inservice combat service should be accepted.  However, the examiner should assess whether current diagnoses are related to any combat incident.  The lack of medical documentation should not be dispositive.  The examiner should consider the inservice evidence as well as the post-service evidence to include the lay statements of the Veteran, his family members, and J.J.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issues remain denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal and dated subsequent to the March 2014 supplemental statement of the case, and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


